DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2019, 10/13/2020, 01/05/2021, and 02/02/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) as a whole is/are drawn to a computer readable medium (CRM) which, under broadest reasonable interpretation (BRI), covers a signal per se unless otherwise defined in the application to exclude ineligible signal embodiments. When looking to the Specification of the published application, several paragraphs recite eligible examples CRM. However, the conditional nature of this language (i.e. “may be”) leaves the CRM open-ended. In addition, non-statutory embodiments are not explicitly excluded in the application. Therefore, the claim(s) as a whole, given BRI and in light of the Specification, has/have embodiments that are drawn to a signal per se and is/are ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al, U.S. Publication No. 2019/0205794.

Regarding claim 14, Hsu teaches a system, comprising: 

one or more processors; memory in electronic communication with the one or more processors; and instructions stored in the memory, the instructions being executable by the one or more processors to (see Hsu paragraph [0104]): 

receive a plurality of outputs for a test dataset, the test dataset comprising a plurality of test instances (see Figure 7A, cross-validation data records 710 with output from label extractor 715); 

identify label information associated with the test dataset, the label information comprising feature labels associated with respective instances from the plurality of test instances (see Figure 9A which shows how wrongly labeled data is clustered by clustering unit 930 and Figure 10 which shows that the feature vector itself which is full of features is a clustering criteria per paragraph [0096]. In order to perform clustering based on features, at least one features themselves would need to be acquired by the system) and ground truth data corresponding to expected outputs of a machine learning system with respect to the plurality of test instances (see Figure 7A, predicted label output from label prediction engine 720 and paragraph [0075]); 

compare the label information and the plurality of outputs to identify a set of error labels associated with a subset of outputs from the plurality of outputs that are inaccurate with respect to corresponding label information (see Figure 7A, log-loss computing unit 725 and paragraphs [0076]-[0077]); and 

generate a plurality of feature clusters comprising groupings of test instances from the plurality of test instances based on the feature labels and the set of error labels (see Figure 9A, clustering unit 930 taking in wrongly labeled data 380 and paragraphs [0048] and [0086]).

Method claim 1 recites the same limitations as claim 14, and is rejected under similar rationale. 

Regarding claim 18, the claim recites a computer-readable storage medium including instructions thereon that, when executed by at least one processor, cause a server device to perform the method of claim 1, which Hsu further teaches (see Hsu paragraph [0104]). 

Regarding claim 11, Hsu teaches all the limitations of claim 1, and further teaches wherein generating the plurality of feature clusters comprises applying a clustering model trained to identify groupings of test instances from a collection of test instances based on groupings of features associated with output failures generated by a given machine learning model (see Hsu Figure 9A, clustering model 920 and paragraph [0086]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al, U.S. Publication No. 2019/0205794 in view of Saeki et al, U.S. Publication No. 2019/0361811.

Regarding claim 15, Hsu teaches all the limitations of claim 14, and but does not expressively teach instructions being executable by the one or more processors to generate a plurality of performance views associated with performance of the machine learning system with respect to the plurality of feature clusters.

However, Saeki in a similar invention in the same field of endeavor teaches a system, comprising: one or more processors; memory; and instructions stored in the memory (see Saeki paragraph [0103]) for controlling a machine learning system (see Figure 1 and paragraph [0032]) as taught in Hsu comprising 

instructions being executable by the one or more processors to generate a plurality of performance views associated with performance of the machine learning system (see Figure 1, predication accuracy determination section 122 and paragraph [0093]). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching displaying performance views of a machine learning system as taught in Saeki with the system creating feature clusters indicating performance as taught in Hsu, the motivation being to allow users to gauge issues with the system.  

Claims 2 and 19 recite the same limitations as claim 15, and are rejected under similar rationale. 

Allowable Subject Matter
Claims 3-10, 12, 13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

NOTE: Claim 20 would also be objected to if not for the 101 rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637